Fourth Court of Appeals
                                 San Antonio, Texas
                                         May 4, 2017

                                    No. 04-16-00253-CV

                                 GUADALUPE COUNTY,
                                      Appellant

                                             v.

              WOODLAKE PARTNERS, INC. and Woodlake Partners, L.P.,
                              Appellees

               From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 11-1270-CV
                          Honorable William Old, Judge Presiding


                                       ORDER
Sitting:      Marialyn Barnard, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice

      This court’s opinion issued on April 12, 2017. Accordingly, any motion for rehearing
was due April 27, 2017. On April 25, 2017, appellees filed a motion to extend time to file a
motion for rehearing. The motion is unopposed. After review, we GRANT the motion and
ORDER appellees to file their motion on or before May 11, 2017.


                                                  _________________________________
                                                  Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of May, 2017.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court